DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3101" (see [0048]) and "301" (see [0051]) have both been used to designate first phase coils. Similarly, both “3102” and “302” have both been used to designate second phase coils.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Plenum “208” see [0041]
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
322 see Fig. 3A
501 see Fig. 5
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Halbach arrays of claims 9 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
A space is missing in the first line of page 8: “200and”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10, 11, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 20220069685 A1) in view of Hunstable (US 20180331593 A1). 
Regarding claim 1, Mao teaches an electric motor (“The present invention relates to electrical motors”, [0002]) comprising: 
a U-shaped rotor (Fig. 20, the combination of 102A, 102B, and 102C, come together to form a U-shape) comprising a circumferentially arranged (see how shaft 101 in Fig. 20, corresponds to 104 in 2) U-shaped magnet (“There are different types of electric machines, including induction machine, permanent magnets machines, switching reluctance machines, synchronous reluctance machines, and hybrid machines, with rotational, linear or other patterns of mechanical movement. The various embodiments in this disclosure are applicable to all types of electrical machines, including the above types of electric machines as both motors and generators, but motors as an example will be used to illustrate the innovative aspects of the present disclosure”, [0003]) (i.e. the disclosure contemplates rotors 102A-C being permanent magnets)

    PNG
    media_image1.png
    569
    726
    media_image1.png
    Greyscale

 	each circumferentially arranged U-shaped magnet defining an interior (Fig. 20, space between the three rotors 102A-C where 104 is located); and a stator (Fig. 20, 104) supportive of a winding structure (Fig. 20, 123) comprising: phase coils (“Different coils belonging to the same phase and located in neighboring slots are usually connected in series to form a subphase winding, and different subphase windings belonging to the same phase may be connected in series or in parallel to form a phase winding”, [0042]) extending axially (Fig. 20, long sides of 123) and radially (Fig. 20, short sides of 123) within the interior for torque production (“A small airgap exists between the rotor and the stator for mechanical clearance and mechanical torque generation”, [0004]) with each circumferentially arranged U-shaped magnet; and end windings (Fig. 20, 122B) (“The inactive portion of the stator windings, which doesn't contribute to the energy transfer directly and only serves as a connection means for the active portion, is usually called end windings, and is shown as 122A and 122B”, [0042]) respectively extending outside the interior between corresponding ends of sequential pairs (Fig. 20, top and bottom of 123 make a pair that connect at 124) of the phase coils.

    PNG
    media_image2.png
    539
    736
    media_image2.png
    Greyscale

	Mao differs from the claimed invention only in that Mao teaches only a single U-shaped magnet. 
	Hunstable teaches an electric motor where the rotor includes multiple U-shaped magnets (Fig. 11a, 522 shows the plurality and Fig. 11c, 522 shows the U-shape). 

    PNG
    media_image3.png
    588
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    607
    544
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Mao to be made of multiple U-shaped magnets as taught by Hunstable. 
	This would have the advantage of further increasing the flux density of the motor by creating more spaces for the stator and rotor to interact (“In response to these and other problems, there is presented various embodiments disclosed in this application, including methods and systems of increasing flux density by permanent magnet manipulation. Specifically, methods and systems of increasing flux density utilizing commercially available shapes or sizes that can be chosen based on lower cost rather than flux density. Also described are methods of producing mechanical power by moving a coil/s coupled to a core into a magnet assembly with an increased flux density or producing an electrical output power when the coils are mechanically forced through the magnetic assembly with an increased flux density”, [0016]).
Regarding claim 2, Mao in view of Hunstable teaches the electric motor according to claim 1. Mao further teaches wherein the winding structure generates a decoupled flux pattern when current is applied to the phase coils and the end windings (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. in the IPM embodiment the rotors have a phase shift so that their torque ripple (which is part of the flux) is decoupled). 
Regarding claim 3, Mao in view of Hunstable teaches the electric motor according to claim 1. Mao further teaches wherein each circumferentially arranged U-shaped magnet is continuous and unitary or has non-continuous and discrete sections (Fig. 20, rotors 102A-C have non-continuous and discrete sections). 
Regarding claim 4, Mao in view of Hunstable teaches the electric motor according to claim 1. Mao further teaches wherein each circumferentially arranged U-shaped magnet has a rounded U-shape or an angular U- shape (Fig. 20, the magnets have an angular U-shape).
Regarding claim 6, Mao in view of Hunstable teaches the electric motor according to claim 1. Mao further teaches wherein the first and second phase coils are each provided with three phases, an odd number of phases greater than three or a multiple of three phases (“FIG. 11 shows an exemplary winding (coil) arrangement of a 36 slot motor in accordance with various embodiments of the present disclosure. Designators S1, S2 etc. represent slot pairs. For example, S1 represents both S1B and S1T. As an example, there are two coils in each slot (or each slot pair), which may belong to the same phase or different phases. FIG. 11 shows nine phases labeled from A through I”, [0061]) (note that 9 is both a multiple of 3 and an odd number).
Regarding claim 7, Mao in view of Hunstable teaches an electric motor (“The present invention relates to electrical motors”, [0002]), comprising: a U-shaped rotor (Fig. 20, the combination of 102A, 102B, and 102C, come together to form a U-shape) comprising a circumferentially arranged (see how shaft 101 in Fig. 20, corresponds to 104 in 2) U-shaped magnet (“There are different types of electric machines, including induction machine, permanent magnets machines, switching reluctance machines, synchronous reluctance machines, and hybrid machines, with rotational, linear or other patterns of mechanical movement. The various embodiments in this disclosure are applicable to all types of electrical machines, including the above types of electric machines as both motors and generators, but motors as an example will be used to illustrate the innovative aspects of the present disclosure”, [0003]) (i.e. the disclosure contemplates rotors 102A-C being permanent magnets), 
each circumferentially arranged U-shaped magnet comprising two axial sections (Fig. 20, 102A and 102B) and one radial section (Fig. 20, 102C) and defining an interior (Fig. 20, space between the three rotors 102A-C where 104 is located); and a stator (Fig. 2, 104) supportive of a winding structure (Fig. 20, 123) comprising: 
first phase coils (Fig. 20, long sides of 123) extending axially within the interior for torque production with the two axial sections of each circumferentially arranged U- shaped magnet; 
second phase coils (Fig. 20, end of 123 facing 103C) extending radially within the interior for torque production with the one radial section of each circumferentially arranged U- shaped magnet (“A small airgap exists between the rotor and the stator for mechanical clearance and mechanical torque generation”, [0004]); and 
end windings (Fig. 20, 122B) (“The inactive portion of the stator windings, which doesn't contribute to the energy transfer directly and only serves as a connection means for the active portion, is usually called end windings, and is shown as 122A and 122B”, [0042]) respectively extending outside the interior between corresponding exterior ends (Fig. 20, 124) of sequential pairs of the first phase coils.
Mao differs from the claimed invention only in that Mao teaches only a single U-shaped magnet. 
	Hunstable teaches an electric motor where the rotor includes multiple U-shaped magnets (Fig. 11a, 522 shows the plurality and Fig. 11c, 522 shows the U-shape). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Mao to be made of multiple U-shaped magnets as taught by Hunstable. 
	This would have the advantage of further increasing the flux density of the motor by creating more spaces for the stator and rotor to interact (“In response to these and other problems, there is presented various embodiments disclosed in this application, including methods and systems of increasing flux density by permanent magnet manipulation. Specifically, methods and systems of increasing flux density utilizing commercially available shapes or sizes that can be chosen based on lower cost rather than flux density. Also described are methods of producing mechanical power by moving a coil/s coupled to a core into a magnet assembly with an increased flux density or producing an electrical output power when the coils are mechanically forced through the magnetic assembly with an increased flux density”, [0016]).

Regarding claim 8, Mao in view of Hunstable teaches the electric motor according to claim 7. Mao further teaches wherein the winding structure generates a decoupled flux pattern when current is applied to the first and second phase coils and the end windings (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. in the IPM embodiment the rotors have a phase shift so that their torque ripple (which is part of the flux) is decoupled).
Regarding claim 10, Mao in view of Hunstable teaches the electric motor according to claim 7. Mao further teaches wherein each circumferentially arranged U-shaped magnet is continuous and unitary or has non- continuous and discrete sections (Fig. 20, rotors 102A-C have non-continuous and discrete sections).
Regarding claim 11, Mao in view of Hunstable teaches the electric motor according to claim 7. Mao further teaches wherein each circumferentially arranged U-shaped magnet has a rounded U-shape or an angular U- shape (Fig. 20, the magnets have an angular U-shape).
Regarding claim 13, Mao in view of Hunstable teaches the electric motor according to claim 7. Mao further teaches wherein the first and second phase coils are each provided with three phases, an odd number of phases greater than three or a multiple of three phases (“FIG. 11 shows an exemplary winding (coil) arrangement of a 36 slot motor in accordance with various embodiments of the present disclosure. Designators S1, S2 etc. represent slot pairs. For example, S1 represents both S1B and S1T. As an example, there are two coils in each slot (or each slot pair), which may belong to the same phase or different phases. FIG. 11 shows nine phases labeled from A through I”, [0061]) (note that 9 is both a multiple of 3 and an odd number).
Regarding claim 14, Mao teaches an electric motor (“The present invention relates to electrical motors”, [0002]), comprising: a U-shaped rotor (Fig. 20, the combination of 102A, 102B, and 102C, come together to form a U-shape) comprising a circumferentially arranged (see how shaft 101 in Fig. 20, corresponds to 104 in 2) U-shaped magnet (“There are different types of electric machines, including induction machine, permanent magnets machines, switching reluctance machines, synchronous reluctance machines, and hybrid machines, with rotational, linear or other patterns of mechanical movement. The various embodiments in this disclosure are applicable to all types of electrical machines, including the above types of electric machines as both motors and generators, but motors as an example will be used to illustrate the innovative aspects of the present disclosure”, [0003]) (i.e. the disclosure contemplates rotors 102A-C being permanent magnets), 
each circumferentially arranged U-shaped magnet comprising an inner axial section (Fig. 20, 102A), an outer axial section (Fig. 20, 102B) and a radial section (Fig. 20, 102C) and defining an interior between the inner axial section, the outer axial section and the radial section (Fig. 20, space where 104 is located); and a stator (Fig. 2, 104) supportive of a winding structure (Fig. 20, 123) comprising: first phase coils (Fig. 20, long sides of 123) extending axially within the interior for torque production (“A small airgap exists between the rotor and the stator for mechanical clearance and mechanical torque generation”, [0004]) with the inner and outer axial sections of each circumferentially arranged U-shaped magnet; second phase coils (Fig. 20, short side of 123 next to 103C) respectively extending radially within the interior between corresponding interior ends of sequential pairs of the first phase coils for torque production (“A small airgap exists between the rotor and the stator for mechanical clearance and mechanical torque generation”, [0004]) with the radial section of each circumferentially arranged U-shaped magnet; and end windings (Fig. 20, 122B) (“The inactive portion of the stator windings, which doesn't contribute to the energy transfer directly and only serves as a connection means for the active portion, is usually called end windings, and is shown as 122A and 122B”, [0042])  respectively extending outside the interior between corresponding exterior ends (Fig. 20, 124) of sequential pairs of the first phase coils.
Mao differs from the claimed invention only in that Mao teaches only a single U-shaped magnet. 
	Hunstable teaches an electric motor where the rotor includes multiple U-shaped magnets (Fig. 11a, 522 shows the plurality and Fig. 11c, 522 shows the U-shape). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the rotor of Mao to be made of multiple U-shaped magnets as taught by Hunstable. 
	This would have the advantage of further increasing the flux density of the motor by creating more spaces for the stator and rotor to interact (“In response to these and other problems, there is presented various embodiments disclosed in this application, including methods and systems of increasing flux density by permanent magnet manipulation. Specifically, methods and systems of increasing flux density utilizing commercially available shapes or sizes that can be chosen based on lower cost rather than flux density. Also described are methods of producing mechanical power by moving a coil/s coupled to a core into a magnet assembly with an increased flux density or producing an electrical output power when the coils are mechanically forced through the magnetic assembly with an increased flux density”, [0016]).
Regarding claim 15, Mao in view of Hunstable teaches the electric motor according to claim 14. Mao further teaches wherein the winding structure generates a decoupled flux pattern when current is applied to the first and second phase coils and the end windings (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. in the IPM embodiment the rotors have a phase shift so that their torque ripple (which is part of the flux) is decoupled).
Regarding claim 17, Mao in view of Hunstable teaches the electric motor according to claim 14.
Mao further teaches wherein at least one of: the inner axial section and the outer axial section of each circumferentially arranged U-shaped magnet are circumferentially shifted, and the first phase coils are circumferentially shifted with respect to the second phase coils (“If the torque in each rotor has significant ripple such as in switching reluctance machines, synchronous reluctance machines and IPM machines, the rotors may have similar shape, but main features related to reluctance, such as position of poles or teeth, are shifted with certain mechanical angles, so the pulsating torque components in different rotors may be smoothed out to reduce the ripple in the total output torque. Similarly, the first slots and second slots (teeth between them) may have an angular shift (i.e. have an angle offset along the circumference) so the tooth-slot effect on the stator currents and the output torque in the two submotors may have a proper phase shift so the combined effect can be significantly reduced”, [0046]) (i.e. Mao is teaching an angular shift in the winding structure to decouple the pulsating torque components which is part of the flux as the flux is what causes torque in an electric motor).
Regarding claim 18, Mao in view of Hunstable teaches the electric motor according to claim 14. Mao further teaches wherein: the inner axial section (Fig. 20, 102A), the outer axial section (Fig. 20, 102B) and the radial section (Fig. 20, 102C) of each circumferentially arranged U-shaped magnet cooperatively form a continuous and unitary magnet or are non-continuous and discrete from one another (Fig. 20, they form a non-continuous and discrete magnet), and the inner axial section, the outer axial section and the radial section of each circumferentially arranged U-shaped magnet form a rounded U-shape or an angular U-shape (they form an angular U-shape, see Fig. 20).
Regarding claim 20, Mao in view of Hunstable teaches the electric motor according to claim 14. Mao further teaches wherein the first and second phase coils are each provided with three phases, an odd number of phases greater than three or a multiple of three phases. (“FIG. 11 shows an exemplary winding (coil) arrangement of a 36 slot motor in accordance with various embodiments of the present disclosure. Designators S1, S2 etc. represent slot pairs. For example, S1 represents both S1B and S1T. As an example, there are two coils in each slot (or each slot pair), which may belong to the same phase or different phases. FIG. 11 shows nine phases labeled from A through I”, [0061]) (note that 9 is both a multiple of 3 and an odd number. 
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Hunstable and Fu et al. (US 20120212085 A1).
Regarding claim 5, Mao in view of Hunstable teaches the electric motor according to claim 1. Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc.”, [0052]) and the stator comprises an axially extending member with a magnetic composite tip disposed in the interior (Fig. 2, part of core 120 above 111 which is part of 104 that can be seen to axially extend in Fig. 20) (“The stator core 120 usually comprises silicon steel laminates, and sometimes ferrites, power iron or other magnetic-conducting materials”, [0042])
Mao does not teach the tip being a soft magnetic composite. 
Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Mao in view of Hunstable to be made of a soft magnetic compound as taught by Fu.
This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu).
Regarding claim 12, Mao in view of Hunstable teaches the electric motor according to claim 7. Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc.”, [0052]) and the stator comprises an axially extending member with a magnetic composite tip disposed in the interior (Fig. 2, part of core 120 above 111 which is part of 104 that can be seen to axially extend in Fig. 20) (“The stator core 120 usually comprises silicon steel laminates, and sometimes ferrites, power iron or other magnetic-conducting materials”, [0042])
Mao does not teach the tip being a soft magnetic composite. 
Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Mao in view of Hunstable to be made of a soft magnetic compound as taught by Fu.
This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu).
Regarding claim 19, Mao in view of Hunstable teaches the electric motor according to claim 14. Mao further teaches wherein: the stator is formed to define axially extending cooling channels (“Cooling apparatus, such as cooling channels, thermal pipes or cooling fans, may be attached to a stator coil. As an example, in FIG. 5 the round shape 506 inside the winding illustrates a cooling feature, which can be a thermal pipe, a hole to be filled with cooling liquid, or a pipe filled with cooling liquid etc.”, [0052]) and the stator comprises an axially extending member with a magnetic composite tip disposed in the interior (Fig. 2, part of core 120 above 111 which is part of 104 that can be seen to axially extend in Fig. 20) (“The stator core 120 usually comprises silicon steel laminates, and sometimes ferrites, power iron or other magnetic-conducting materials”, [0042])
Mao does not teach the tip being a soft magnetic composite. 
Fu teaches an electric motor with a stator made of a soft magnetic compound (“The manufacture process of AFMM is much simpler than that of the radial-flux-modulated motor (RFMM). Both the iron segments 206 and the stator 208 are made from soft magnetic compound (SMC) materials in modular structures and can be assembled easily”, [0032])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Mao in view of Hunstable to be made of a soft magnetic compound as taught by Fu.
This would have the advantage of further simplifying the manufacturing process (see quote above from [0032] of Fu).
Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Hunstable and Gery et al. (US 20160126794 A1, hereinafter “Gery”).
Regarding claim 9, Mao in view of Hunstable teaches the electric motor according to claim 7.
Mao does not teach wherein the two axial sections of the circumferentially arranged U-shaped magnets are arranged in a Halbach array

    PNG
    media_image5.png
    230
    513
    media_image5.png
    Greyscale

Gery teaches an electric motor wherein circumferentially arranged magnets of the inner (Fig. 5, 42) and outer (Fig. 5, 40) rotors are arranged in a Halbach array (“The magnets may be arranged as Halbach arrays. Magnets and LSWs are arranged concentrically with an air gap therebetween”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnets of Mao in view of Hunstable to have axial sections arranged in Halbach arrays as taught by Gery. 
This would have the benefit of making a more powerful motor (“An embodiment which combines high metal density in the LSWs and at least one Halbach magnet array results in a very significant motor torque and power increase per unit weight and size”, [0078]). 
Regarding claim 16, Mao in view of Hunstable teaches the electric motor according to claim 7. 
Mao does not teach wherein: the inner axial sections of the circumferentially arranged U-shaped magnets are arranged in a Halbach array, and the outer axial sections of the circumferentially arranged U-shaped magnets are arranged in a Halbach array.
Gery teaches an electric motor wherein circumferentially arranged magnets of the inner (Fig. 5, 42) and outer (Fig. 5, 40) rotors are arranged in a Halbach array (“The magnets may be arranged as Halbach arrays. Magnets and LSWs are arranged concentrically with an air gap therebetween”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnets of Mao in view of Hunstable to have axial sections arranged in Halbach arrays as taught by Gery. 
This would have the benefit of making a more powerful motor (“An embodiment which combines high metal density in the LSWs and at least one Halbach magnet array results in a very significant motor torque and power increase per unit weight and size”, [0078]). 
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. (US 20160126792 A1) teaches a rotor for an electric motor with magnets that have a round U-shape (see Fig. 6 below showing such a magnet). 

    PNG
    media_image6.png
    684
    479
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/ Examiner, Art Unit 2834                                                                                                                                                                                         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834